DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Claims 4, 9, 14 and 19 are canceled; claims 1-3, 5-8, 10-13, 15-18 and 20 are pending.    

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are persuasive.
Applicant argues, independent Claims 1, 6, 11, and 16, as shown above, are amended to recite "receiving, from a base station, information for configuring a first configured grant (CG) and a second CG" to clarify the difference between these claims and Alfarhan.
In response, Alfarhan, as noted in the rejection, discloses the claim limitation "receiving, from a base station, information for configuring a first configured grant (CG) 
  Applicant argues,  Chen merely describes transmitting the data of the LCH that can serve the uplink resource, and fails to teach or suggest how the data is transmitted based on which information and the detailed determining steps.
In response, the argument is not commensurate with claim limitation. the claim recites, in part, transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel, thus, as Chen discloses ([0188] In step 1115, the UE performs an uplink transmission on the first uplink resource.  In one embodiment, the UE performs the uplink transmission based on prioritization result.  In one embodiment, the UE could prioritize the first uplink resource if the first uplink resource can serve a higher priority logical channel with data than the second uplink grant can), it reads on the claim limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al., US 2020/0305186 in view of Chen et al., US 2018/0176937.
Claim 1, Alfarhan discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, information for configuring ([0091] The RUL and SUL carriers may include respective configurations for power control settings, [0096] The WTRU may be configured to use the SUL carrier in different operating modes) a first configured grant (CG) and a second CG (fig 4, [0140] the WTRU may receive a grant 1 for the RUL carrier and a grant 2 for the SUL carrier), information on an allowed CG for at least one logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold), and information on a priority for the at least one logical channel ([0135] the data may be associated with 
wherein the information on the allowed CG indicates that the first CG is allowed for a first logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold) and the second CG is allowed for a second logical channel ([0138] The data from LCH 3 may be assigned for transmission via the RUL carrier); 
identifying that resources of the first CG and the second CG are overlapped ([0127] The WTRU may receive grants for the RUL carrier and/or the SUL carrier, for example, for the same time resource and/or for overlapping time resources); and 
but does not explicitly disclose, 
transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
However, Alfarhan also teaches ([0135] data that is to be transmitted by the WTRU may be assigned respective priorities. For example, the data may be associated with one or more LCHs, such as LCH 1, LCH 2 and LCH 3. Data from LCH 1 may have a higher priority than data from LCH 3), hence transmitting, to the base station, data based on the CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel as a skilled artisan in the art would have recognized and to adapt the teaching to arrive at the claimed invention.  
Further, as Chen discloses transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel ([0188] In step 1115, the UE performs an uplink transmission on 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan invention with Chen invention to include the claimed limitation(s) so as to enable the UE to determine the priority of logical channels in order to uplink data to the network. 
Claim 2, Alfarhan as modified discloses the method of claim 1, wherein a priority for the first CG is determined based on the priority of the first logical channel, and 
wherein a priority for the second CG is determined based on the priority of the second logical channel (Alfarhan [0119] priority configuration of the LCH may be used by the WTRU to determine which UL carrier(s) are to be utilized, [0135] Data from LCH 2 may have a higher priority than data from LCH 1 and LCH 3, [0145] Pursuant to the LCP procedure 300, the 344 bits buffered from LCH 1 may have priority over the 1 k bits buffered from LCH 3.  As such, the WTRU may select the RUL carrier (grant 1) to transmit the 344 bits from LCH 1 during TTI 5).  
Claim 3, Alfarhan as modified discloses the method of claim 1, wherein first logical channel (Alfarhan [0136] the WTRU may transmit data from LCH 1 on the RUL carrier) and the second logical channel have data to be transmitted (Alfarhan [0137] the data from LCH 2 may correspond to a URLLC-type service).  

transmitting, to a terminal, information for configuring a first configured grant (CG) and a second CG. information on an allowed CG for at least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG indicates that the first CG is allowed for a first logical channel and the second CG is allowed for a second logical channel; and 
receiving, from the terminal, data based on the a-first CG, wherein resources of the first CG and the second CG  are overlapped, and 
wherein the first CG is prioritized over the second CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
Claim 7, see claim 2 for the rejection, Alfarhan as modified discloses the method of claim 6, wherein the first CG is determined based on the priority of the first logical channel, and wherein a priority for the second CG is determined based on the priority of the second logical channel.  
Claim 8, the see claim 3 for the rejection, Alfarhan as modified discloses the method of claim 6, wherein the first logical channel and the second logical channel has have data to be transmitted.  
Claim 11, see claim 1 for the rejection, Alfarhan discloses (fig 2, [0090] The WTRU operating within the cell 200) a terminal in a wireless communication system, comprising: 

a processor (fig 1B, processor) configured to: 
 receive, via the transceiver from a base station, information for configuring a first configured grant (CG) and a second CG, information on an allowed CG for at least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG indicates that the first CG is allowed for a first logical channel and the second CG is allowed for a second logical channel, 
identify that resources of the first CG and an for the second CG are overlapped, and 
transmit, via the transceiver to the base station, data based on the first configured CG. in case that a priority of the first logical channel that is higher than a priority of the second logical channel.  
Claim 12, see claim 2 for the rejection, Alfarhan as modified discloses the terminal of claim 11, wherein priority for the first CG is determined based on the priority of the first logical channel, and  wherein a priority for the second CG is determined based on the priority of the second logical channel.  
Claim 13, see claim 3 for the rejection, Alfarhan as modified discloses the terminal of claim 11, wherein the first logical channel and the second logical channel has have data to be transmitted.  
Claim 16, see claim 1 for the rejection,  Alfarhan discloses (fig 1A, base station 114a, 114b) a base station in a wireless communication system, comprising: 
a transceiver ([0018] the base stations 114a, 114b may be a base transceiver station (BTS)); and 

 transmit, via the transceiver to a terminal, information for configuring a first configured grant (CG) and a second CG. information on an allowed CG for at least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG indicates that the first CG is allowed for a first logical channel and the second CG is allowed for a second logical channel, and 
receive, via the transceiver from the terminal, data based on the a-first CG, wherein resources of the first CG and are overlapped, and 
wherein the first CG is prioritized over the second CG. in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
Claim 17, see claim 2 for the rejection, Alfarhan as modified discloses the base station of claim 16, wherein a priority for the first CG is determined based on the priority of the first logical channel, and wherein a priority for the second CG is determined based on the priority of the second logical channel.  
Claim 18, see claim 3 for the rejection, Alfarhan as modified discloses the base station of claim 16, wherein the first logical channel and the second logical channel have data to be transmitted.  
Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al., US 2020/0305186 and Chen et al., US 2018/0176937 in view of Babaei et al., US 2018/0368132. 

but Alfarhan and Chen invention does not explicitly disclose,
wherein the information for configuring the first CG and the second CG. the information on the allowed CG for the at least one logical channel. and the information on the priority for the at least one logical channel are received  through a radio resource control (RRC) signaling.
However, as Babaei discloses wherein the information on the first CG and the second CG. the information on the allowed CG for the at least one logical channel. and the information on the priority for the at least one logical channel are received  through a radio resource control (RRC) signaling ([0258] wireless device may receive one or more messages comprising configuration parameters for a plurality of cells.  In an example, the one or more messages may comprise one or more RRC messages, the first radio bearer may be mapped to a first logical channel and a second logical channel).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan and Chen invention with Babaei invention to include the claimed limitation(s) so as to allow the network in the RRC connected mode with UE to send RRC message to configure the UE with uplink grant and logical channels in order to uplink data to the network. 
Claim 10, the see claim 5 for the rejection, Alfarhan as modified discloses the method of claim 6, wherein the information for configuring the first CG and the second CG. the information on the allowed CG for the at least one logical channel, and the information on the priority for the at least one logical channel are transmitted through a radio resource control (RRC) signaling.   

Claim 20,  see claim 5 for the rejection, Alfarhan as modified discloses the base station of claim 16, 
wherein the information for configuring the first CG and the second CG, the information on the allowed CG for the at least one logical channel, and the information on the priority for the at least one logical channel are transmitted through a radio resource control (RRC) signaling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DINH NGUYEN/Primary Examiner, Art Unit 2647